Citation Nr: 1041811	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served in the Naval Reserve.  Her periods of active 
duty, active duty for training, and inactive duty training, have 
not yet been verified.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) which, in pertinent part, 
established service connection for chronic left knee patellar 
tendonitis, and denied service connection for a right knee 
disorder, a right hip disorder, and a low back disorder.  In 
October 2006 and July 2009, the Board remanded the Veteran's 
claims to the RO for additional development of the record.  


REMAND

The Veteran asserts that service connection is warranted for a 
lumbar spine disability, a right hip disability, and a right knee 
disability, with all claims to include as secondary to her 
service-connected left knee disability.  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's claim was pending when 
the new provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  See, 
e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

In July 2009, the Board remanded these claims.  In part, the 
Board directed that the National Personnel Record Center and/or 
"the appropriate service entity" be contacted and requested to 
verify the Veteran's complete periods of active duty, active duty 
for training (ACDUTRA), and inactive duty training (INACDUTRA) 
with the Naval Reserve, and to forward all available service 
medical records associated with such duty for incorporation into 
the record.  

There is no indication that this has been done.  In this regard, 
in August 2010, the Appeals Management center (AMC) issued a 
supplemental statement of the case which denied the claims, 
stating that, "The evidence does not demonstrate that you have 
active duty service." However, the basis for this conclusion is 
not stated, and is unclear.  

Under the circumstances, without knowing the periods of active 
duty, ACDUTRA, and INACDUTRA, adjudication of the claims cannot 
proceed.  This information is necessary because in order for the 
appellant to achieve "Veteran" status for the disabilities she 
may allege were incurred during her service in the Naval Reserve 
and be eligible for service connection for a disability claimed 
during her inactive service, the record must establish that she 
was disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty; or she was 
disabled from an injury incurred or aggravated during inactive 
duty training.  See 38 U.S.C.A. §§ 101(21), (24), 1110, 1131; 38 
C.F.R. §§ 3.6(a), (c), 3.303, 3.307(a), 3.309(a) (2010); Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991) (noting inter alia that presumptive periods do 
not apply to periods of ACDUTRA or INACDUTRA).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on a veteran, as a 
matter of law, the right to compliance with the remand orders.  
The Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Given the foregoing, a Remand is required in order to attempt to 
determine the Veteran's periods of active duty, ACDUTRA, and 
INACDUTRA.  

In its July 2009 remand, the Board further directed that the 
Veteran be afforded examinations of her lumbar spine, right hip, 
and right knee, and that etiological opinions be obtained.  The 
Board stated, "Send the claims folder to the examiner for review 
of pertinent documents therein.  The examination report should 
specifically state that such a review was conducted."  

In March 2010, the Veteran was afforded VA joint and spine 
examinations.  The same examiner performed both examinations.  At 
the top of each report, he specifically indicated that the 
Veteran's C-file had been reviewed.  However, farther down he 
indicated that the Veteran's private medical records, and service 
medical records, had not been reviewed.  In addition, the 
examiner appears to have linked "lumbar spine strain," and 
"right knee strain" to the Veteran's service, however, as 
previously stated, the Veteran's periods of active duty, ACDUTRA 
and INACDUTRA, have not yet been verified.  In this regard, 
although the Veteran is shown to have complained of low back pain 
in February 2004, her service treatment reports do not currently 
indicate that the Veteran sustained trauma to either her lumbar 
spine, or to her right knee, and the VA examination reports note 
that there were no injuries to the right knee, right hip, or 
back.  Furthermore, with regard to right knee "strain," VA 
generally does not grant service connection for symptoms which 
have not been associated with trauma or a disease process.  See 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (lumbar 
strain is one of the specifically listed exceptions to this 
principle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010)).  
It is therefore unclear whether or not she has a right knee 
disability for VA purposes.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Finally, although the Veteran was found to 
have arthritis of the lumbar spine, the examiner failed to 
provide opinions as to whether the Veteran's lumbar spine 
arthritis was caused or aggravated by her service, or by her 
service-connected left knee disability.  

Given the foregoing, following making determinations of her 
period(s) of active duty, active duty for training, and inactive 
duty training, the Veteran should be afforded another 
examination, to include obtaining etiological opinions.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

As a final matter, in its July 2009 remand, the Board further 
directed that the Veteran's treatment reports from Dr. C.A.G. be 
obtained.  In a December 2009 duty to assist letter, the AMC 
requested the Veteran to complete an authorization for release of 
these records.  There is no record that a completed authorization 
was ever received.  Under the circumstances, another attempt 
should be made to secure an authorization for release of these 
records.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity, and request that they verify the 
Veteran's complete period(s) of active 
duty, active duty for training, and 
inactive duty training, with the Naval 
Reserve, and that they forward all 
available service medical records 
associated with such duty for incorporation 
into the record.  

2.  Contact the Veteran and request that 
she provide information as to all post-
service treatment of her claimed chronic 
right knee, right hip, and low back 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO should 
contact Carlos A. Goody, M.D., and all 
other identified health care providers, and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the claims 
file.  

3.  After, and only after, the development 
outlined in the first two paragraphs of 
this remand has been completed, schedule 
the Veteran for a VA examination for 
compensation purposes which is sufficiently 
broad to accurately determine the current 
nature and severity of the Veteran's 
chronic right knee, right hip, and low back 
disabilities, if any.  The claims folder 
and a copy of this REMAND should be 
reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination. The 
examiner should also be advised that 
service connection is currently in effect 
for chronic left knee patellar tendonitis.  

The examiner should provide an opinion as 
to the following questions:

a)  Whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any identified chronic right 
knee disability was caused by a verified 
period of active duty, active duty for 
training, or inactive duty training; or, if 
not, whether a right knee disability was 
caused by, or increased in severity beyond 
its natural progression, due to her 
service-connected chronic left knee 
patellar tendonitis.

b)  Whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any identified chronic right 
hip disability was caused by a verified 
period of active duty, active duty for 
training, or inactive duty training; or, if 
not, whether a right hip disability was 
caused by, or increased in severity beyond 
its natural progression, due to her 
service-connected chronic left knee 
patellar tendonitis.

c)  Whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any identified chronic lumbar 
spine disability was caused by a verified 
period of active duty, active duty for 
training, or inactive duty training; or, if 
not, whether a lumbar spine disability was 
caused by, or increased in severity beyond 
its natural progression, due to her 
service-connected chronic left knee 
patellar tendonitis.  

d)  The examiner should be notified that 
the term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

e)  If the examiner cannot express any of 
the requested opinions, the examiner should 
explain the reasons therefor.

4.  Then readjudicate the issues of 
entitlement to service connection for a 
right knee disability, a right hip 
disability, and a lumbar spine disability, 
with express consideration of 38 C.F.R. § 
3.310(a) (2010) and the United States Court 
of Appeals for Veterans Claims' (Court) 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  If any of the benefits sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


